Citation Nr: 1222469	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a systemic condition manifested as multiple joint problems.

2.  Entitlement to a compensable evaluation for service-connected postoperative right salpingitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to April 1976, and from March 1981 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and December 2005 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2004 decision denied entitlement to service connection for a multiple joint disability; this issue has now been recharacterized as above to better reflect the evidence of record and the allegations of the Veteran.  The December 2005 decision denied entitlement to an increased evaluation for salpingitis.

The Board has previously considered the appeals.  In March and November 2010 decisions, the matters were remanded for further development.  The Board additionally resolved appeals with regard to evaluation of breast tissue disabilities and service connection for bronchitis.  Those issues are no longer on appeal.

The issues of entitlement to service connection for disabilities of various joints, and for service connection for yeast infections, vaginitis, and chronic inflammatory disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  These referrals are discussed in further detail below.

The issue of evaluation of service-connected postoperative right salpingitis  is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no diagnosis of any systemic condition manifested as multiple joint problems during the pendency of the current appeal.


CONCLUSION OF LAW

The criteria for service connection of a systemic condition manifested as multiple joint problems are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2004 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been associated with the claims file.  38 C.F.R. § 3.159 (c) (2).  Numerous VA examinations have been conducted and the examiners have made all required findings in support of stated opinions.  Adequate rationale for such are offered.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In April 2004, the Veteran filed a claim of service connection for "multiple joint problems."  In subsequent correspondence she has referred generally to joint, extremity, and spine pain.  Although she has also referred to specific joints, such as the bilateral knees, right wrist, and right shoulder, she has done so in describing a systemic condition.  In March 2006 she raised fibromyalgia as a potential diagnosis.  She clearly knows how to frame a claim; in 1990 she claimed service connection for a right shoulder disability.  The issue currently on appeal has therefore been recharacterized to reflect the systemic nature of the claim.  

To the extent the Veteran has or intends to claim service connection for disabilities of individual joints, including as a result of trauma, such have not been adjudicated by the AOJ.  Consistent with the referral in the Introduction above, the Veteran is invited to specify which joints she additionally alleges may have been impacted by discrete in-service traumas, so that she has a full and fair opportunity to address those claims.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A review of the competent evidence of record reveals no diagnosis of any systemic joint disease during the pendency of the claim.  The Veteran has stated that both degenerative joint disease and fibromyalgia have been diagnosed in the past to account for her joint complaints.  She is competent to report a diagnosis provided to her by a doctor or other medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  She is not, however, competent to diagnose such a condition on her own.  She is a layperson lacking the required specialized medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is not a situation where a condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

There is no basis in the record upon which to question the Veteran's credibility.  She appears to be accurately reporting her recollections of diagnoses.  However, the Veteran's assertions of past diagnoses are not supported by the medical evidence.  VA records from 2004 to the present reflect a number of complaints of joint pains, but no doctor indicates a systemic condition.  Periodic listings of medical history and active medical problems similarly show no current or past diagnosis of fibromyalgia or similar systemic joint or orthopedic problems.  Doctors do discuss fibrotic changes to her breast tissue, and she may be confusing the terms.  Further, in November 1990, the Veteran was evaluated by a VA rheumatologist for generalized complaints involving her extremities.  Myofacial pain was diagnosed at that time, almost a decade and a half prior to the current claim.  While medication was prescribed on a trial basis, subsequent VA and private medical records fails to show a chronic disability persisted.  It appears the condition, then, resolved with treatment.

Moreover, repeated VA examinations evaluating various orthopedic claims and several general medical examinations have also been conducted during the pendency of the claim.  At no time has any examiner identified any current systemic problem manifested by complaints of multiple joint pain or problems.  

While the Veteran has competently and credibly reported a history of diagnosis of fibromyalgia, her belief in such diagnosis is contradicted by the medical evidence of record.  Her statements are outweighed by the extensive VA and private treatment records and repeated VA examinations showing no systemic disease.

The weight of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a systemic condition manifested as multiple joint problems is not warranted.

Nothing in this decision should be interpreted as a finding or indication of the merits of any unadjudicated claims of service connection for disabilities of individual joints.


ORDER

Service connection for a systemic condition manifested as multiple joint problems is denied.


REMAND

In a January 1986 rating decision, service connection for postoperative right salpingitis was granted and a noncompensable evaluation was assigned.  No severe complications of surgery were identified at that time.

In December 2004 correspondence, the Veteran stated that she wished to claim service connection for "yeast infections/female problems."  VA sent the Veteran a letter regarding her claim in March 2005, which described the claim as one of service connection.  The Veteran responded by supplying treatment records for "yeast infections/pelvic inflammatory disease."  She clarified in separate correspondence that her claim involved service connection for "yeast infections, vaginitis and pelvic inflammatory disease."

In the December 2005 decision under appeal, however, the RO characterized the claim as one for increased evaluation for postoperative right salpingitis.  The decision indicated that since yeast infections, vaginitis, and pelvic inflammatory disease (PID) were all gynecological conditions, they were evaluated together.  Despite the RO's mention that yeast infections, vaginitis and PID were all treated in service, there has been no formal finding that such conditions are actually service connected.  Arguably the PID, as it underlay the eventual diagnosis of and surgery for salpingitis, was properly included in the service-connected condition, but there is no finding or indication of record that yeast infections or vaginitis were included in the January 1986 grant of benefits.  The most recent VA examiner in fact indicated that the Veteran's repeated yeast infections were acute conditions related to episodic treatment with antibiotics for nonservice-connected urinary tract infections.

In short, the RO mischaracterized the Veteran's claim, and in doing so has deprived her of a full and fair opportunity to address her claim.  The record reflects that the Veteran intended, and persistently argued, that she was filing a claim of service connection for additional disabilities.  Additionally, the RO appears to have inferred a claim for increased evaluation due to the close connection between various gynecological conditions.  These two claims are inextricably intertwined, and remand is required to ensure that they are both properly developed and addressed.

With regard to the evaluation issue on appeal, over which the Board has jurisdiction, the Veteran has not clearly received proper notice.  Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO supplied notice in March 2005 regarding a claim of service connection, not evaluation.  On remand, proper notice related to the issue the RO actually adjudicated must be provided.

Further, the RO correctly noted that the Rating Schedule does group many gynecological issues together for evaluation purposes.  Therefore, evaluation of the currently service-connected postoperative right salpingitis may be impacted by a decision on service connection for another condition.  Adjudication of the evaluation for postoperative right salpingitis must be deferred until it is determined exactly which symptoms, manifestations, and functional impacts are properly considered service connected.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice must clearly identify the service connected disability.

2.  Properly develop and adjudicate the Veteran's claim of separate service connection for yeast infections, vaginitis and PID; if service connection for these conditions is conceded as included in the previous grant of service connection for salpingitis, a specific basis for such must be offered.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include consideration of a VA examination to clearly identify service connected manifestations.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


